People v Etheart (2017 NY Slip Op 03592)





People v Etheart


2017 NY Slip Op 03592


Decided on May 4, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 4, 2017

Tom, J.P., Richter, Mazzarelli, Gische, JJ.


16588 847/13

[*1] The People of the State of New York, Respondent,
vRhuster Etheart, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Joanne Legano Ross of counsel), for appellant.

Appeal from judgment, Supreme Court, New York County (Rena K. Uviller, J. at plea; Robert M. Stolz, J. at sentencing), rendered December 4, 2013, convicting defendant of criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to term of 1½ to 3 years, held in abeyance, motion by assigned counsel to be relieved denied without prejudice to renewal pending further information from assigned counsel as to her communications with defendant regarding his appeal.
Assigned counsel asserts that defendant has not authorized her to pursue certain potentially viable appellate issues. However, although defendant was apparently paroled to United States immigration authorities in 2014, assigned counsel's letter to defendant dated September 18, 2015, along with a copy of the brief filed with this court, was sent to a residential address. Accordingly, we hold the appeal in abeyance and deny assigned counsel's motion without prejudice to renewal upon a showing that defense counsel has communicated to defendant through the immigration authorities or that counsel has attempted to communicate with defendant in another manner that is reasonably calculated to provide notice regarding his appeal or that counsel otherwise communicated with defendant to the extent required by People v Saunders  (52 AD2d 833 [1976]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 4, 2017
CLERK